Citation Nr: 1712138	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-31 972	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for mononucleosis.

3.  Entitlement to a disability rating greater than 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision.  

In June 2014, the Board reopened the previously-denied claim of entitlement to service connection for hepatitis C and remanded it for further evidentiary development.  The Board also remanded the claim for entitlement to service connection for mononucleosis for further evidentiary development, and remanded the claim involving bilateral pes planus for the issuance of a Statement of the Case (SOC).  Such development has been fully accomplished.  After receiving the SOC, the Veteran perfected a timely appeal as to the disability rating assigned to his bilateral pes planus.  

Additional evidence subsequent to the most recent February 2015 Supplemental Statement of the Case has been obtained by VA.  Updated VA treatment records were added to the claims file in January 2016 and in March 2016, pursuant to another, unrelated claim which is not on appeal here.  However, following careful review of the new records, the Board concludes that they do not contain information relevant to the issues of entitlement to service connection for hepatitis C and mononucleosis.  They reflect recent medical treatment only, and do not contain the specific medical nexus information upon which these claims rest.   As such, the Board may proceed with review of these matters without compromising the Veteran's due process protections.

The issue of entitlement to a disability rating greater than 30 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The medical evidence demonstrates that hepatitis A diagnosed during service was acute and transitory, and resolved with treatment.

2.  The Veteran's hepatitis C was not incurred in service and is not otherwise related to service, to include hepatitis A infection during service; cirrhosis of the liver was not manifest within one year of his discharge from service. 

3.  The Veteran does not have a chronic, current disability involving mononucleosis; he did not have mononucleosis during the appeal period of this claim, and no connection to service is demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  Service connection for mononucleosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hepatitis C and mononucleosis.  He asserts that he contracted hepatitis C in service, or that the episode of hepatitis for which he was treated during service is related to his currently-diagnosed hepatitis C.  He also asserts that he contracted mononucleosis during service.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision, in a May 2009 letter that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and VA medical records have been obtained for review.  The Veteran has been provided with VA examinations and opinions pertinent to the issues decided here.  The most recent VA medical opinion is adequate because, along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Legal Criteria and Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, when a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to include cirrhosis of the liver, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

	Hepatitis C

Currently, the medical evidence indicates that the Veteran has hepatitis C.  He also sustained an infection with hepatitis B at some point after military service which has since resolved.  Hepatitis A, B, and C are separate, distinct, diseases, although they all affect the liver.  However, the precise issue on appeal is entitlement to hepatitis C only. 

As indicated, the Veteran asserts that his currently diagnosed hepatitis C had its onset during service or is related to a hepatitis infection incurred during service.

The Veteran's service treatment records reflect that he spent the entire month of December 1973 in the Naval Hospital at Quantico, being treated for hepatitis.  The phrase "Type A" is handwritten onto the typed report next to "hepatitis."  The report reflects that he had been exposed in close living quarters to a fellow Marine who had had hepatitis just over a year prior and had just recently been admitted to the same hospital with jaundice and serologic findings as well as hematologic findings confirming a diagnosis of infectious mononucleosis.  Since the time of the Veteran's admission, three other members of his same unit had been admitted to the hospital and the Naval Hospital in Bethesda with a diagnosis of hepatitis.   A hepatitis associated antigen test was negative.  The Veteran's separation examination noted 'hepatitis' under the summary of defects and diagnoses.

The Veteran initially filed a claim for entitlement to service connection for hepatitis in April 1992.  The RO denied the claim in August 1992 on the basis that the Veteran had not shown any residual disability attributable to hepatitis.  The Veteran did not appeal this denial.  It thus became final and was reopened by the Board in June 2014.

Despite the current disability and inservice treatment for hepatitis A, there is no competent and credible evidence of a nexus between the Veteran's current hepatitis C disability and service.

The basis for the Board's reopening of the claim was newly received evidence of a current liver disability as shown on VA treatment notes and an August 2009 liver, gall bladder and pancreas VA examination report.  On such report, the August 2009 examiner opined that the Veteran's hepatitis C is less likely as not due to service as there was no objective medical evidence of hepatitis C while in service.  However, the Board determined in June 2014 that the opinion was inadequate as it did not provide the necessary discussion of the underlying rationale of the opinion.  The Board not only finds the 2009 VA opinion inadequate, but it is also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

In response to Board's remand request for an additional examination and opinion, a January 2015 VA medical opinion was obtained from a VA internal medicine physician.  In this regard, the VA physician provided a summary of the relevant medical evidence and an explanation of the medical aspects of the Veteran's case, and then concluded that the currently-shown hepatitis C disease was initially manifested many years after service is otherwise unrelated to service:  

Based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  ...  There is no objective evidence for hepatitis C condition during or proximate to military service.  

[Service treatment record] documents evaluation and management of acute and transient hepatitis condition during service with characteristics consistent with hepatitis A "infectious hepatitis."  [Service treatment record] documents Veteran had been in 'close living quarters to a fellow Marine' who had previously had hepatitis.  Additionally, the Narrative Summary from Veteran's [November 1973 to January 1974] hospitalization includes, "Since the time of this patient's admission 3 members of the same unit have been admitted to his hospital and Naval hospital Bethesda with a diagnosis of hepatitis."  Such development of hepatitis among multiple people in close proximity to one another is characteristic of Hepatitis A (a type of viral hepatitis generally spread by fecal-oral transmission-often referred to as "infectious hepatitis").  Hepatitis A is NOT (emphasis in the original) the same as, or etiologically related to, Hepatitis B or Hepatitis C.  Hepatitis A is a self-limited condition.  It can be severe (acutely) but does not result in a chronic Hepatitis A infection.  Hepatitis A is a distinctly separate condition from either Hepatitis B or Hepatitis C; and it does not cause Hepatitis B or C.  

[The June 1975] separation examination [report] documents a normal clinical evaluation-no signs or symptoms of residuals related to the 1973 acute and transient hepatitis condition are noted.  "s/p hepatitis" is documented.  "s/p" = "status/post" - Clinical shorthand referring to a state that follows an intervention or resolved condition.  "s/p hepatitis" reflects a PAST HISTORY of a hepatitis condition.

Record is silent for any hepatitis issues during the initial greater than 25 years post military service.

More recent records document a subsequent diagnosis of Hepatitis C (Hep C Antibody noted 2003 and confirmed by PCR, per VA treatment record), as well as evidence for a resolved PRIOR Hepatitis B infection.  Service treatment record documents that the acute and transitory hepatitis during service was HAA NEGATIVE (Hepatitis Australia Antigen=HAA=Hepatitis B Surface Antigen); therefore it was not Hepatitis B.  Hepatitis B does not result from Hepatitis A.  Treatment record indicates that Veterans' Hepatitis B onset AFTER service, and the pattern of 2014 Hepatitis B serologies (in addition to prior inability to detect Hepatitis B virus by PCR testing shows that the Hepatitis B condition fully RESOLVED.  No separate opinion or additional studies re:  RESOLVED Hepatitis B are indicated.

The precise cause for Veteran's Hepatitis C (or residuals therof) present at any time during or proximate to the period of this claim is unknown; however Veteran describes, and MTR documents, the AFTER-military onset of other diseases which are known to transmit via means similar to that of Hepatitis C (to include RESOLVED nonservice-connected Hepatitis B, RESOLVED nonservice-connected SYPHILIS, and nonservice-connected HIV on treatment).

It is most likely that Veteran's Hepatitis C (or residuals thereof) present at any time during or proximate to the period of this claim onset due to high risk activities (such as resulted in his post-service nonservice-connected conditions of Resolved Hepatitis B, Resolved syphilis, and HIV on treatment) during the MANY YEARS AFTER Veteran's 1975 military separation.

A nexus cannot be made between active duty military service and Veteran's Hepatitis C (or residuals therof) present at any time during or proximate to the period of this claim.

This opinion demonstrates that the Veteran had hepatitis A in service, that he had hepatitis B at some point after service, and that both hepatitis A and B have resolved with no residuals.  In other words, there is no current disability involving hepatitis A or hepatitis B.  

Additionally, this informed opinion demonstrates that although the Veteran has a current disability involving hepatitis C, there is no nexus between hepatitis C and service.  The hepatitis A which the Veteran had in service is not related to hepatitis C in any way.  Furthermore, the Veteran is shown to have had behavioral risk factors for acquiring hepatitis C after service, and the initial medical record reflecting the presence of hepatitis C is dated many years after service.  Any connection between hepatitis C and service is thoroughly disproved by this physician with expertise in internal medicine.   

The Board finds the January 2015 VA opinion, as a whole, to be highly probative as to the etiology of the Veteran's hepatitis C as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's STRs, post-service medical evidence, and his medical history, and provided supporting rationale.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Moreover, the opinion is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Notably, the Veteran has not submitted any competent evidence relating his current hepatitis C to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

In fact, the only opinion of record relating his current hepatitis C to active service is the lay opinion of the Veteran.  He is competent to attest to what he observes or senses, such as pain in the right upper quadrant of the abdomen.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion regarding the etiology of his current liver disability.  The Veteran's diagnosis of hepatitis C is an internal pathology that is beyond his capacity for lay observation.  The Veteran is not a competent witness to render a medical opinion linking his liver disability to service as he does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Again, he is competent to report his observable symptoms because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter such as whether hepatitis A infection resolved or relating his current hepatitis C disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In sum, the preponderance of the evidence is against any direct connection to service.  Moreover, because cirrhosis of the liver is not shown within one year of the Veteran's discharge from service, the legal presumption of service incurrence is not available to the Veteran.  The appeal must be denied.  

	Mononucleosis

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

However, the law, as interpreted by the United States Court of Appeals for Veterans Claims (Court) does not preclude service connection for a transitory disability, or even for a no-longer-existing disability.  The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, if service connection is otherwise warranted, and the Veteran's mononucleosis was present during this lengthy appeal period, service connection could be granted, with the disability rating adjusted to reflect periods of improvement.  

In this case, the report of the Veteran's inservice hospitalization, set forth above, shows that the Veteran was admitted to the hospital with hepatitis A, at the same time as a service member who shared his living quarters had been admitted to the hospital with mononucleosis.  The Veteran himself was not given the diagnosis of mononucleosis.  The Veteran's VA medical records do not contain a diagnosis, past or present, of mononucleosis.  They also do not indicate any current impairment which could be considered a residual of a prior mononucleosis infection.  

Nevertheless, the Board previously noted that the Veteran had test results indicative of Epstein-Barr virus, which is related to mononucleosis, and remanded for an expert medical opinion and explanation.  This opinion and explanation was accomplished in a January 2015 report.  Following thorough review of the Veteran's medical records and claims file, the physician concluded that the Veteran did not have mononucleosis during service, and that although he had a positive blood test in 2011 indicating a prior Epstein-Barr infection, he does not currently have mononucleosis and did not have it at any point during the appeal period.  The examiner also explained that it is usual for mononucleosis to resolve without residuals.  She also explained that the Veteran's pattern of antibody results, including the Epstein Barr virus test results, is consistent with that seen in HIV-infected patients, such as the Veteran.  The Board finds this January 2015 VA opinion, as a whole, to be highly probative on the question of whether the Veteran has had mononucleosis since the beginning of the claim and during the pendency of this appeal, as the examiner had the benefit of reviewing the Veteran's entire claims file and provided supporting rationale.  
In deciding this claim, the Board also considered the Veteran's assertion that he developed mononucleosis during service.  However, as indicated, he as a layperson is not competent to render a medical diagnosis.  

Again, the preponderance of the evidence is against this claim.  The competent evidence shows that the Veteran did not have mononucleosis during service.  He does not have mononucleosis currently, and did not have an active mononucleosis infection during the appeal period for this claim.  He currently does not have residuals other than a blood test marker, which does not indicate active infection or disability of any kind.  Thus, there is no inservice event involving mononucleosis, there is no current disability, and there is no competent nexus to service.  This appeal for service connection must therefore be denied.    

ORDER

Service connection for hepatitis C is denied.

Service connection for mononucleosis is denied.


REMAND

As noted above, this matter was remanded by the Board for the issuance of a SOC.  The RO provided the Veteran with a Statement of the Case in April 2016.  The Veteran then perfected a timely substantive appeal to the Board.  In the April 2016 SOC, the RO indicated that they had reviewed VA outpatient treatment records dated through December 2014 in connection with preparation of the Statement of the Case.  However, updated VA treatment records were added to the claims file in February 2015, January 2016, and again in March 2016.  These treatment records include information about the condition of the Veteran's feet and are therefore relevant to his claim for an increased disability rating.  Because they have not been reviewed by the RO in connection with a decision on this issue, however, a remand is required to allow the RO to do so and to issue a Supplemental Statement of the Case.  38 C.F.R. §§ 19.31, 19.37.
These newly-obtained VA treatment records reflect that the Veteran continues to wear orthotics and to complain of foot and ankle pain.  They also reflect that he receives regular diabetic foot care, with podiatry appointments twice a year.  It is unclear whether his foot pain is multi-factoral or due to pes planus or to diabetes.  These treatment records do not contain enough information to determine whether he has marked pronation, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and whether his orthotics improve his pes planus, which are all requirements for a higher schedular disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  For instance, an October 2015 podiatric note reflects that the Veteran complained of pain and deformity related to bunions, and of pronation syndrome.  The podiatrist identified flat feet with pain and deformity.  This record, and the other recent podiatric records, do not suggest that that an increased rating is warranted.  In other words, these new records do not provide adequate information to determine whether his pes planus is worsening to the point where a higher disability rating would be warranted.  Thus, an updated VA examination is required.  

As the case is being remanded, his VA treatment records should be updated for the file as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's recent VA treatment records, from the North Florida/South Georgia Veterans Health System, to include the Jacksonville Outpatient Clinic, and any other associated outpatient clinics, from March 2016 to the present, and associate these records with the claims folder.  

2.  Afford the Veteran a VA podiatric examination to identify all current impairment caused by or related to his service-connected bilateral pes planus.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a)  Identify all bilateral pes planus signs and symptoms found to be present.  **The examiner is requested to specify whether the Veteran's hallux valgus is related to his pes planus, and to identify which symptoms originate from pes planus versus diabetes or other causes.  

(b)  Specifically indicate the presence of pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.

(c) Provide an opinion as to the functional impairments, if any, caused by the service-connected pes planus disability with regard to his ability to perform tasks, including sedentary and physical tasks. 

The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


